
	
		I
		111th CONGRESS
		1st Session
		H. R. 3783
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Posey (for
			 himself, Mr. Bachus,
			 Mr. Putnam, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to provide
		  the Securities and Exchange Commission with the authority to contract for the
		  collection of delinquent claims resulting from judgments or orders obtained by
		  the Commission.
	
	
		1.Short titleThis Act may be cited as the SEC
			 Delinquent Judgment Collection Act.
		2.Authority to
			 contract for collection of delinquent judgments and ordersSubsection (b) of section 4 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78d(b)) is amended—
			(1)in the heading of
			 such subsection, by striking and leasing authority and inserting
			 , leasing authority, and
			 contracting authority; and
			(2)by adding at the
			 end the following new paragraph:
				
					(4)Contracting
				authority
						(A)In
				generalNotwithstanding any
				other provision of law, the Commission is authorized to enter into contracts to
				assist in the collection of any claim of indebtedness resulting from any
				judgment or order (either by litigation or settlement) obtained by the
				Commission in any judicial action or administrative proceeding brought by or on
				behalf of the Commission. This authority includes, but is not limited to, the
				retention of private legal counsel to furnish legal services, including
				representation in litigation, negotiation, compromise, and settlement. Private
				counsel retained under this paragraph may represent the Commission in such debt
				collection matters to the same extent as the Commission may represent
				itself.
						(B)Terms and
				conditions of contractEach
				such contract shall include such terms and conditions as the Commission
				considers necessary and appropriate, and shall include provisions
				specifying—
							(i)the amount of the fee to be paid under such
				contract or the method for calculating that fee;
							(ii)that the
				Commission retains the authority to represent itself, resolve a dispute,
				compromise a claim, end collection efforts, and refer a matter to other counsel
				or to the Attorney General; and
							(iii)that the
				Commission may terminate either the contract or the private counsel's
				representation of the Commission in particular cases for any reason, including
				for the convenience of the Commission.
							(C)Payment of
				feesNotwithstanding section
				3302(b) of title 31, United States Code, a contract under this paragraph may
				provide that fees and costs incurred by private counsel under such contracts
				are payable from the amounts recovered.
						(D)Competition
				requiredNothing in this
				paragraph shall relieve the Commission of the competition requirements set
				forth in title III of the Federal Property and Administrative Services Act of
				1949 (41 U.S.C. 251 et seq.).
						(E)CounterclaimsIn any action to recover indebtedness which
				is brought on behalf of the Commission by private counsel retained under this
				paragraph, no counterclaim may be asserted against the Commission unless the
				counterclaim is served directly on the Commission. Such service shall be made
				in accordance with the rules of procedure of the court in which the action is
				brought.
						.
			
